Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 16, 2020

The Court of Appeals hereby passes the following order:

A21A0514. DEBRA J. WALLACE v. DIANE WALLACE EPSTEIN et al.

      On August 5, 2019, the trial court entered an order granting the defendants,
Diana Epstein and Donna Chambers, attorney fees under OCGA § 9-15-14 (a) and (b)
to be paid by the plaintiff, Debra Wallace. In the order, the trial court reserved ruling
on the amount of fees until after an evidentiary hearing. Wallace filed an application
for interlocutory appeal from that order, which this Court denied. See Case No.
A20I0028 (decided Sept. 20, 2019). After an evidentiary hearing, the trial court
awarded the defendants $28,824 in attorney fees. Wallace then filed this direct
appeal. We, however, lack jurisdiction.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
See OCGA § 5-6-35 (a) (10). Wallace’s failure to comply with the discretionary
review procedure deprives us of jurisdiction over this appeal. See Capricorn Systems
v. Godavarthy, 253 Ga. App. 840, 841 (560 SE2d 730) (2002); Jones v. Padgett, 186
Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Accordingly, this appeal is hereby
DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/16/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.